Citation Nr: 1751738	
Decision Date: 11/13/17    Archive Date: 11/22/17

DOCKET NO.  08-11 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and anxiety, including as the result of exposure to radar.

2.  Entitlement to service connection for hypertension as the result of exposure to radar.

3.  Entitlement to service connection for a heart disorder as the result of exposure to radar.

4.  Entitlement to service connection for sleep apnea as the result of exposure to radar.

5.  Entitlement to service connection for a back disorder, to include degenerative disc disease of the upper spine, as the result of exposure to radar.

6.  Entitlement to service connection for diabetes as the result of exposure to radar.

7.  Entitlement to service connection for hypogonadism as the result of exposure to radar.


ATTORNEY FOR THE BOARD

M. Sopko, Counsel


INTRODUCTION

The Veteran had active military service from June 1971 to February 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran testified before the Board in November 2009.  A transcript of the hearing is associated with the claims file.  The Acting Veterans Law Judge that held the November 2009 hearing is no longer with the Board.  The Veteran was sent a letter dated in July 2015, requesting that the Veteran inform VA whether he would like an additional hearing before the Board.  If the Veteran did not respond within 30 days, the letter informed the Veteran that the Board would assume that that he did not want another hearing and would proceed accordingly.  No response was received from the Veteran regarding this letter.

In March 2010, the Board reopened the Veteran's claims and remanded the issues of entitlement to service connection for chronic fatigue, a hormonal condition, psychiatric disorder, to include depression, anxiety, and PTSD, sleep apnea, hypertension, a heart condition, degenerative disc disease of the upper spine, diabetes, and hypogonadism, all as the result of exposure to radar, for additional development.

In May 2011, the Veteran revoked his representative, American Legion.

In November 2015, the Board denied service connection for chronic fatigue and a hormonal disorder, and it remanded Issues 1-7 above for additional development.  There was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


FINDINGS OF FACT

1. Service caused the Veteran's acquired psychiatric disorders.

2. The Veteran was exposed to radar in service.

3. Service did not cause the Veteran's hypertension, sleep apnea, heart disorder, back disorder, diabetes, or hypogonadism.  


CONCLUSIONS OF LAW

1. The criteria for service connection for an acquired psychiatric disorder have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.310 (2017).

2. The criteria for service connection for hypertension, sleep apnea, heart disorder, back disorder, diabetes, and hypogonadism have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.310 (2017).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and the Veteran has neither alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

The duty to assist provisions of the VCAA have been met.  The claims file contains service treatment records (STRs), reports of post-service medical treatment, reports of VA compensation examinations in May 2016, and Veterans Health Administration (VHA) expert opinions.  The examinations were adequate because they were based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims file, and appropriate diagnostic tests.  Moreover, the Veteran has not objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed").  

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103.

Service Connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

Acquired Psychiatric Disorder

The Veteran has the psychiatric disorders listed above, so this meets the first prong of service connection.  

In November 2009, the Veteran submitted a Statement in Support of Claim for Service Connection for PTSD in which he related an October 10, 1972 plane crash that killed three pilots stationed at Norfolk Naval Air Station.  The Veteran, as a plane mechanic, claims to have known the deceased pilots and to have inspected the aircraft that crashed on the fatal day.  The RO, in an April 2016 formal finding, stated that it conducted "extensive research" to attempt to verify the plane crash, but that it could not verify the event, including by searching a casualty database the National Archives maintains.  Counsel, through an Internet search, identified an October 12, 1972 newspaper article from the Danville, Virginia-based Danville Register that confirms both the date of the event and the names of the deceased, exactly as the Veteran provided.  The Board finds this meets the second prong of service connection.  

The Veteran's VA psychologist positively linked the Veteran's acquired psychiatric disorders to the October 1972 plane crash in January 2016.  The VA compensation examiner positively linked the Veteran's acquired psychiatric disorders to the October 1972 plane crash in May 2016.  These meet the third prong of service connection.

All three prongs of service connection are met.  Therefore, the Board grants the appeal.

Hypertension Background

The Board notes that VA first denied service connection for hypertension in November 1987.  The Veteran appealed this denial to the Board, but the Board affirmed the denial in August 1989.  The Board found that 1) the "Veteran's one instance of high blood pressure while in service was acute and transitory or labile," and 2) "there is no evidence to suggest that chronic hypertension which was found five years after service is the result of active service."

Post-service treatment records reflect that the Veteran was diagnosed with hypertension as early as April 1978 by Dr. D.L.R.  At that time, the Veteran's blood pressure was 150/80.  Both private and VA treatment records show treatment for hypertension after that date.  The service treatment records document a blood pressure reading of 174/92 at the Veteran's February 1971 enlistment examination.  After a series of blood pressure readings later that month, he was not found to be qualified for enlistment.  The Veteran was subsequently found to be qualified for service after several blood pressure readings in June 1971.  In July 1971, the Veteran was seen, in part, for complaints of high blood pressure.  At that time, his blood pressure was read as 148/102 and 126/84.  In July 1972, a blood pressure reading of 122/66 was noted.  At the Veteran's February 1973 separation examination, his blood pressure was 124/84 and a chest x-ray was noted as within normal limits.  The clinical evaluation was left blank on the separation examination but the examination report does not list hypertension or any other heart condition in the defects and diagnoses section of the report.

The Board has recounted this history so that the Veteran knows it has considered this evidence.  However, because he has submitted no new evidence since 1989 that links his hypertension to his time in service, it restricts its analysis to his new theory of entitlement.  That is, he developed hypertension due to in-service exposure to radar.

Issues 2-7

The Veteran claims the six disorders enumerated in Issues 2-7 resulted from in-service exposure to radar.  Critically, in a statement VA received in October 2011, the Veteran clarified that he was not claiming that he was exposed to ionizing radiation, which is how VA initially developed the claims over a decade ago.  Instead, he stated that his radar exposure was nonionizing.

The Veteran has each of the six claimed disorders, so this meets the first prong of service connection.

In March 2010, the Board found that the Veteran's "statements and hearing testimony [in November 2009] concerning possible in-service exposure to radar are consistent with his duties documented in his service records."  Moreover, the U.S. Court of Appeals for Veterans Claims, in Rucker v. Brown, 10 Vet. App. 67, 69, 71-2 (1997), took judicial notice that radar equipment emits microwave-type non-ionizing radiation, citing "The Microwave Problem," Scientific American, September 1986; "Effects upon Health of Occupational Exposure to Microwave Radiation (RADAR)," American Journal of Epidemiology, Vol. 112, 1980; and "Biological Effects of Radiofrequency Radiation," United States Environmental Protection Agency, September 1984).  Given the foregoing, the second prong of service connection is met for each of the six claimed disorders.

As for the third prong of service connection, the evidence consists of Internet research the Veteran submitted, a May 2006 private opinion from Dr. S.B., a May 2016 VA compensation examination opinion, and three VHA medical expert opinions.  

First, to the extent the Internet research bears on the question of medical nexus, the Board finds that VA examiners considered this research in their opinions, but they did not find it probative.  

Second, Dr. S.B.'s opinion pertains to the Veteran's theory of service connection based on alleged exposure to ionizing radiation.  Dr. S.B. stated that the amount of exposure that the Veteran sustained during the time he worked on aircraft was significant enough that he very likely developed all of his medical problems at an earlier age.  Dr. S.B. stated that the medical problems might very well be related to radiation exposure back in 1971 to 1973.  According to Dr. S.B., although there is of course no direct evidence of a relationship, circumstantial evidence can support the Veteran's argument.  Dr. S.B. concluded that there is definitely a good chance that she can be certain that ionizing radiation exposure has indeed been the reason or possible culprit leading to the Veteran's health problems.  The Board finds Dr. S.B.'s letter is of limited probative value.  For example, Dr. S.B.'s opinion addresses ionizing radiation.  As discussed above, the Veteran acknowledges he was not exposed to such radiation.  Even if the Board accepted that it also applied to nonionizing radiation, Dr. S.B.'s opinion is, at best, speculative, unsupported, and couched in caveats.  It does not discuss, even at the most basic level, how such exposure caused the Veteran to develop any of the six claimed disorders.

Third, the May 2016 VA compensation examination opinion is not probative.  For each of the claimed disorders, the examiner found there was a negative nexus because "the Veteran does not have proven exposure to ionizing radiation or radar."  This is patently false given the evidence above.  Accordingly, the Board ordered three VHA expert opinions in 2017.

For the sleep apnea claim, a VA neurologist provided a negative nexus opinion, citing the medical database UPTODATE to support his conclusion that radar exposure is not a "risk factor or causal to the development of sleep apnea."  He also noted that Dr. S.B.'s opinion suggested a relationship "without elaboration," i.e., it was unsupported.

For the hypertension, heart, diabetes, and hypogonadism claims, a VA internist provided a negative nexus opinion, citing "the most recent guidelines from the World Health Organization [which] state there is 'no substantiate evidence that adverse health effects, including cancer, can occur in people exposed to radiation frequency levels at or below the limits set by international standards.'"  Additionally, he found that "all of the veteran's health problems are exceedingly common and are usually not due to any specific exposure event."

For the back claim, a VA neurosurgeon provided a negative nexus opinion, noting that while exposure has been linked to some medical conditions, degenerative disc disease is not among them.

Based on the foregoing, the evidence weighs against finding a nexus between any of the six claimed disorders and the Veteran's in-service radar exposure.  Therefore, the third prong of service connection has not been met for any of the six claimed disorders.  Accordingly, service connection must be denied for all of the six claimed disorders.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and anxiety, is granted.

Entitlement to service connection for hypertension as the result of exposure to radar is denied.

Entitlement to service connection for a heart disorder as the result of exposure to radar is denied.

Entitlement to service connection for sleep apnea as the result of exposure to radar is denied.

Entitlement to service connection for a back disorder, to include degenerative disc disease of the upper spine, as the result of exposure to radar is denied.

Entitlement to service connection for diabetes as the result of exposure to radar is denied.

Entitlement to service connection for hypogonadism as the result of exposure to radar is denied.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


